                             Case 1:15-cv-05814-JPO Document 122 Filed 10/26/18 Page 1 of 5




                              UNITED ST ATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK
                              ----------------------------------------------- ---X
                              CMG HOLDINGS GROUP, as successor to                                Civil Action No.: 15-cv-05814-JPO
                              XA THE EXPERIENTIAL AGENCY, INC.,

                                                             Plaintiff,

                                               vs .

                              JOSEPH WAGNER, HUDSON GRAY LLC,                                    STIPULATION
                              DARREN ANDERECK, JESSIE LOMMA,
                              MICHAEL DAY, JEAN WILSON, ESTELLE
                              PIZZO, STUDIO AG, LLC, REMIGIO GUDIN,
                              and MIXED COMPANY, INC.,

                                                             Defendants.
                              -------------------------------------------------------x
                              JOSEPH WAGNER, JEFFREY SMITH,
                              DARREN ANDERECK, and JESSE LOMMA.

                                                             Third-Party Plaintiffs,

                                               vs.

                              GLENN LAKEN and ALEXIS LAKEN,

                                                             Third-Party Defendants.
                              ---~-------------- ---------------------------------- ------- -X

                                         IT IS HEREBY STIPULATED, CONSENTED AND AGREED, by and between

                              the attorneys for the respective parties that, in compliance with the Court's Order dated

                              October 19, 2018, the parties met and conferred on October 24, 2018 to ensure the orderly

                              transfer of certain computer hard drives, USB storage devices and/or servers and the scope of

                              production to prevent Plaintiff from being required to prematurely disclose expert information
LAW OFFICES

                              prior to the date required by this Court's scheduling order while at the same time allowing
Peckar&
Abramson                      Defendants the opportunity for adequate review of such computer hard drives, USB storage
A Professional Corporation


                              devices and/or servers, the Parties hereby agree to the following protocol:


                              {I 1623787: 1)
                             Case 1:15-cv-05814-JPO Document 122 Filed 10/26/18 Page 2 of 5




                                        1.    On or before November 9, 2018, Plaintiff's counsel will contact Defendants'

                              counsel in writing and identify with specificity, which, if any, of the computer hard drives,

                              USB storage devices and/or servers on the list attached hereto as Exhibit A, contain evidence

                              of deleted data that Plaintiff intends to make the subject of fact or expert testimony at a trial in

                              this matter or contain emails or files that Plaintiff alleges were improperly deleted by any of

                              the Defendants;

                                        2.    Simultaneously with such identification, Plaintiff shall cause its vendor, United

                              Lex, to release those drives, USB storage devices and/or servers so identified, to Defendants'

                              forensic computer expert, Global Digital Forensics Inc. ("Global"), by having said computer

                              hard drives, USB storage devices and/or servers delivered expeditiously by overnight courier.

                              Global shall return the hardware to United Lex at Defendants' sole cost within ten (10) days

                              of receipt of such hardware, and shall provide documentation demonstrating that the chain of

                              custody has been unbroken;

                                        3.    The Parties agree that Global shall be given full and complete access to such

                              computer hard drives, USB storage devices and/or servers, and that Global shall not grant

                              access to Defendants to the substance of communications or documents contained on the

                              computer hard drives, USB storage devices and/or servers, as said communications or

                              documents could contain matters that are regarded by Plaintiff as privileged and/or have not

                              otherwise been reviewed for relevance. In the event that Global believes that it is necessary to

                              share substantive communications or documents with one or more of the Defendants, the

LAW OFFICES                   parties shall meet and confer concerning any such request within five (5) days of notification
Peckar&                       of the issue to avoid motion practice and accommodate any such request, with adequate
Abramson
A Professional Corporalion
                              protections to be utilized in the use of such communications and/or documents; and



                              {l 1623787:1}                                     2
Case 1:15-cv-05814-JPO Document 122 Filed 10/26/18 Page 3 of 5




                     So ordered.
                      October 26, 2018
        Case 1:15-cv-05814-JPO Document 122 Filed 10/26/18 Page 4 of 5




                       CMG Holdings Group, as successor to XA The   Client Drive - 16d; Orig uvsBrCd:
ULX-1004097     1
                       Experimental Agency, Inc. v. Wagner et al    K00011495

                       CMG Holdings Group, as successor to XA The   Client Drive - lSb; Orig uvsBrCd:
ULX-1004108     1
                       Experimental Agency, Inc. v. Wagner et al    K00011495

                       CMG Holdings Group, as successor to XA The   Client Drive - 17a; Orig uvsBrCd:
ULX-1004102     1
                       Experimental Agency, Inc. v. Wagner et al    K00011495

                       CMG Holdings Group, as successor to XA The   Client Drive - 15c; Orig uvsBrCd:
ULX-1004109     1
                       Experimental Agency, Inc. v. Wagner et al    K00011495

                                                                    I             "        .       :.                  '   :
                       CMG Holdings Group, as successor to XA The
ULX-1004074
                       Experimental Agency, Inc. v. Wagner et al

                       CMG Holdings Group, as successor to XA The
                                                                          .           ''       .            .   ....           .,   .   .
ULX-1004073
                       Experimental Agency, Inc. v. Wagner et al              .        .                '   .· .
                       CMG Holdings Group, as successor to XA The   Client Drive - 16a; Orig uvsBrCd:
ULX-1004103     1
                       Experimental Agency, Inc. v. Wagner et al    K00011495

                       CMG Holdings Group, as successor to XA The   Client Drive - 16c; Orig uvsBrCd:
ULX-1004098     1
                       Experimental Agency, Inc. v. Wagner et al        K00011495

                       CMG Holdings Group, as successor to XA The       23 Client Drives stored at UVS; Orig
ulx-1005075     23
                       Experimental Agency, Inc. v. Wagner et al        uvsBrCd: K00011495

                       CMG Holdings Group, as successor to XA The       Client Drive; Orig uvsBrCd :
ULX-1004069     1
                       Experimental Agency, Inc. v. Wagner et al    K00011495

                       CMG Holdings Group, as successor to XA The       Client Drive; Orig uvsBrCd:
ULX-1004072     1
                       Experimental Agency, Inc. v. Wagner et al    K00011495

                       CMG Holdings Group, as successor to XA The       Client Drive - 16b; Orig uvsBrCd:
ULX-1004104     1
                       Experimental Agency, Inc. v. Wagner et al    K00011495 ULX-1005075

                       CMG Holdings Group, as successor to XA The       Client Drive - 18b; Orig uvsBrCd:
ULX-1004100     1
                       Experimental Agency, Inc. v. Wagner et al        K00011495

                       CMG Holdings Group, as successor to XA The       Client Drive - 18a; Orig uvsBrCd:
ULX-1004099     1
                       Experimental Agency, Inc. v. Wagner et al        K00011495

                       CMG Holdings Group, as successor to XA The   Client Drive - 17b; Orig uvsBrCd:
ULX-1004096     1
                       Experimental Agency, Inc. v. Wagner et al        K00011495

                       CMG Holdings Group, as successor to XA The   Client Drive - 14a; Orig uvsBrCd:
ULX-1004106     1
                       Experimental Agency, Inc. v. Wagner et al        K00011495

                       CMG Holdings Group, as successor to XA The       Client Drive - 15a; Orig uvsBrCd:
ULX-1004107     1
                       Experimental Agency, Inc. v. Wagner et al        K00011495

                       CMG Holdings Group, as successor to XA The       Client Drive - 18c; Orig uvsBrCd:
ULX-1004101     1
                       Experimental Agency, Inc. v. Wagner et al        K00011495

                       CMG Holdings Group, as successor to XA The       Client Drive; Orig uvsBrCd :
ULX-1004070     1
                       Experimental Agency, Inc. v. Wagner et al        K00011495

                       CMG Holdings Group, as successor to XA The       Client Drive - 17c; Orig uvsBrCd:
ULX-1004095     1
                       Experimental Agency, Inc. v. Wagner et al        K00011495

                       CMG Holdings Group, as successor to XA The       Client Drive - 14b; Orig uvsBrCd:
ULX-1004110     1
                       Experimental Agency, Inc. v. Wagner et al        K00011495

                       CMG Holdings Group, as successor to XA The       Client Drive; Orig uvsBrCd:
ULX-1004071      1
                       Experimental Agency, Inc. v. Wagner et al        K00011495




                                                                                                            E~. ft
        Case 1:15-cv-05814-JPO Document 122 Filed 10/26/18 Page 5 of 5



                      CMG Holdings Group, as successor to XA The          Client Drive; Orig uvsBrCd;
ULX-1004066     1
                      Experimental Agency, Inc. v. Wagner et al           K00011495

                      CMG Holdings Group, as successor to XA The          Client Drive; Orig uvsBrCd:
ULX-1004067     1
                      Experimental Agency, Inc. v. Wagner et al           K00011495

                      CMG Holdings Group, as successor to XA The
ULX-1004105     1                                                         Client drive. 14c
                      Experimental Agency, Inc. v. Wagner et al

                      CMG Holdings Group, as successor to XA The          Client Drive; Orig uvsBrCd:
ULX-1004068     1
                      Experimental Agency, Inc. v. Wagner et al           K00011495

                      CMG Holdings Group, as successor to XA The          Client Drive; Orig uvsBrCd :
ULX-1004065     1
                      Experimental Agency, Inc. v. Wagner et al           K00011495


ULX-1005152     1     CMG Holdings Group - Native Discovery Obligations   CD- Bad Disc




                28
